DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: IDS and application filed on 05/20/2020 is a national stage entry of PCT/CN2018/118947, International Filing Date: 12/03/2018claims foreign priority to 201711270394.2, filed 12/05/2017.
Claims 1-14are pending in the case.  Claims 1, 7 and 10 are independent claims. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	“a browser comprising a main control module, a detection module and a reconstruction module, wherein the main control module is configured to call the detection module so that the
detection module detects whether a preset element is present in a first web page, and to
call the reconstruction module upon receiving a detection result returned from the
detection module indicating presence of the preset element in the first web page, so that
the reconstruction module generates and displays a second web page according to the
first web page;
	the detection module is configured to detect whether the preset element is present in
the first web page, and return the detection result to the main control module; and
	the reconstruction module is configured to generate the second web page according
to the first web page, the second web page containing all elements of the first web page,
and a positioning attribute of a region in the second web page where the preset element is
located being fixed relative to a browser window” in claim 7; 
	“the detection module is configured to detect whether the preset element is present in the first web page, and return the detection result to the main control module; and the reconstruction module is configured to generate the second web page according to the first web page, the second web page containing all elements of the first web page, and a positioning attribute of a region in the second web page where the preset element is located being fixed relative to a browser window” in claim 8; 
	“the detection module indicating presence of the preset element in the first web page and that the layout height of the first web page exceeds the height of the terminal screen for displaying the first web page, the main control module calls the reconstruction module so that the reconstruction module generates the second web page according to the first web page” in claim 9;
	“the reconstruction module is configured to: acquire a root node of a first Document Object Model tree of the first web page to serve as a root node of a second Document Object Model tree of the second web page; create a first element label and a second element label, and respectively take the first element label and the second element label as child nodes of the root node of the second Document Object Model tree; set a positioning attribute of the first element label to be fixed relative to a browser window; 	extract a child node corresponding to the preset element in the first Document Object Model tree to serve as a child node of the first element label; and extract other child nodes except the root node and the child node corresponding to
the preset element in the first Document Object Model tree and place the other child
nodes under the second element label according to a structure thereof in the first
Document Object Model tree” in claim 10; and
	“a scrolling display control module configured to display elements in a region corresponding to the second element label in a scrolling manner at a preset speed” in claim 12.
Claim limitation of claims 7-10 and 12 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module is configured to” coupled with functional language after “module is configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Such claimed modules have unknown structure meaning in the art.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Specification, pages 1-2 and 14 indicating such modules are program/software executed on a computer.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-8, 11, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wan, US 2012/0254729.
	Regarding independent claim 1, Wan teaches a web page display method, comprising:
	generating, when a first web page contains a preset element, a second web page
according to the first web page, the second web page containing all elements of the first
web page, and a positioning attribute of a region in the second web page where the preset
element is located being fixed relative to a browser window (Wan, [0027]-[0030], [0034], [0046]-[0049], [0063], [0069]; identify target element which is pre-configured as a video or image element in a requested webpage; modifying the webpage to a modified webpage containing all elements of the webpage, and the target element is located at a fixed location relative to a browser window); and 
	displaying the second web page (Wan, [0034]; displaying the modified webpage with target element at a fixed location relative to a browser window).
	Regarding claim 2, which is dependent on claim 1, Wan teaches wherein the preset element is a video element (Wan, [0027]-[0030]; target element is video or image).
	Regarding claim 5, which is dependent on claim 4, wherein the second element label is an embedded web page label (Wan, [0067]; embedded iframe in the webpage).
	Claims 7-8, 11 are for a browser comprising a main control module, a detection module and a reconstruction module configured to perform the method of claims 1-2, 5 respectively and are rejected under the same rationale.
	Claim 13 is for a terminal, comprising a memory and a processor, the
memory having a computer program stored thereon which, when read and executed by
the processor, causes the processor to perform the web page display method according to
to claim 1 and is rejected under the same rationale.
	Claim 14 is for a  computer-readable storage medium having one or more programs stored thereon which, when executed by one or more processors, cause the one or more processors to perform the web page display method according to claim 1 and is rejected under the same rationale.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wan, US 2012/0254729 as applied to claim 1 above, and in view of Lev et al., US 2008/0077855.
	Regarding claim 3, which is dependent on claim 1, Lev teaches wherein the step of generating the second web page according to the first web page comprises:
	acquiring a layout height of the first web page (Lev, figures 6A, 6B, 6C; [0068]-[0073]; identifying a content element in a webpage is taller than a viewable size of a web browser); and
	judging whether the layout height of the first web page exceeds a height of a
terminal screen for displaying the first web page, and generating the second web page
according to the first web page in response to that the layout height of the first web page
exceeds the height of the terminal screen for displaying the first web page (Lev, figures 6A, 6B, 6C; [0068]-[0073]; modifying the webpage to include a menu in a frame at the bottom of the webpage).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Lev’s teaching into Wan’s teaching to include acquiring a layout height of the first web page; and judging whether the layout height of the first web page exceeds a height of a terminal screen for displaying the first web page, and generating the second web page according to the first web page in response to that the layout height of the first web page exceeds the height of the terminal screen for displaying the first web page, since the combination would have facilitated the user to view/access and interacts with menu in the webpage without scroll back to the top of the webpage.
	Claim 9 is for a browser comprising a main control module, a detection module and a reconstruction module configured to perform the method of claim 3 and is rejected under the same rationale.
Claims 4, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wan, US 2012/0254729 as applied to claim 1 above, and in view of Chabot et al., US 2010/0306643
	Regarding claim 4, which is dependent on claim 1, Wan teaches wherein the step of generating the second web page according to the first web page comprises: creating a first element label and a second element label, and respectively taking the first element label and the second element label as child nodes of the root node of the second Document Object Model tree (Wan, [0063], [0064], [0071], [0077]; IFRAME and DIV parent nodes for content); setting a positioning attribute of the first element label to be fixed relative to a browser window (Wan, [0046]-[0049], [0063], [0069]; modified webpage includes Document Object Model (DOM) of the original webpage with modified attributes of elements, such as position attribute for node to be fixed).
	However, Wan does not teach acquiring a root node of a first Document Object Model tree of the first web page to serve as a root node of a second Document Object Model tree of the second web page; extracting a child node corresponding to the preset element in the first Document Object Model tree to serve as a child node of the first element label; and extracting other child nodes except the root node and the child node corresponding to the preset element in the first Document Object Model tree and placing the other child nodes under the second element label according to a structure thereof in the first Document Object Model tree.
	Chatbot teaches:
	acquiring a root node of a first Document Object Model tree of the first web page to
serve as a root node of a second Document Object Model tree of the second web page (Chatbot, fig. 5; modified DOM includes root node of original DOM);	
	extracting a child node corresponding to the preset element in the first Document
Object Model tree to serve as a child node of the first element label (Chatbot, fig.5; [0082]; video node under DIV node in DOM); and
	extracting other child nodes except the root node and the child node corresponding to the preset element in the first Document Object Model tree and placing the other child nodes under the second element label according to a structure thereof in the first Document Object Model tree (Chatbot, fig. 7, 9; [0087], [0089]; inserting new nodes into parent nodes in DOM).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Chatbot’s teaching and Wan’s teaching to include acquiring a root node of a first Document Object Model tree of the first web page to
serve as a root node of a second Document Object Model tree of the second web page; extracting a child node corresponding to the preset element in the first Document Object Model tree to serve as a child node of the first element label; and extracting other child nodes except the root node and the child node corresponding to the preset element in the first Document Object Model tree and placing the other child nodes under the second element label according to a structure thereof in the first Document Object Model tree, since the combination would have facilitated the modifying of the original DOM to process the video nodes and nodes related to video nodes to present the modified webpage including the video and other content for users.
	Claim 10 is for a browser comprising a main control module, a detection module and a reconstruction module configured to perform the method of claim 4 and is rejected under the same rationale.
Claims 6, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wan, US 2012/0254729 as applied to claim 1 above, and in view of Xu et al., US 2007/0101258.
	Regarding claim 6, which is dependent on claim 4, Wan teaches further comprising: displaying elements in a region corresponding to the second element label in a scrolling manner (Wan, [0075]; iframe has a scroll bar).
	However, Wand does not teach scrolling at a preset speed.
	Xu teaches scrolling at a preset speed (Xu, [0070]; iframe scrolling  is set as yes, no or auto scrolling).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Xu’s teaching and Wan’s teaching to include scrolling at a preset speed as auto, since the combination would have facilitated the user to view content without user manually scrolls the content through scroll bar.
	Claim 11 is for a browser comprising a main control module, a detection module and a reconstruction module configured to perform the method of claim 6 and is rejected under the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Adams et al., US 6,457,030 webpage include video with width and height attributes of the user device screen.
	Reshadi et al., US 20140053057 height block for div element, video
	Mostowy et al., US 20140281901 content item including video in iFrame of a webpage.
	Browne et al., US 8,887,178, fig. 4B, video content and video control.
	Sisson et al., US 20180046602, fig. 4e teaches div node for toolbar and frame is a child of the div node.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THU V HUYNH/Primary Examiner, Art Unit 2177